EXAMINER’S AMENDMENT

I.	An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

IN THE CLAIMS: 

A)	Please amend claim 22 as follows:

22.       (Currently amended) An endoscope (2) comprising 
a video bus layout (9), the video bus layout (9) comprising
at least one central processor (10), which is connected to at least one multicore bus line (11), 
the at least one bus line (11) comprises a number of cores (12), with a number of slots (13), into which plug-in cards (7) are adapted to be inserted, 
wherein a plug-in card (7) is inserted into one of the slots (13), and 
the cores (12) of the at least one bus line (11) are interrupted at each of the slots (13) such that a connection (19) of the interrupted cores (12) is adapted to be established via the inserted plug-in card (7), and 
the plug-in card (7) comprises 
                        contact surfaces (14) for contacting contact elements (15) of a respective one of the slots (13), the contact surfaces (14) are connected to at least one pair of contact elements (15) of the respective one of the slots (13) by a signal amplifier (18) on the plug-in card (7),
                       wherein the inserted plug-in card (7) is configured to ascertain by at least one of 
             trial communication via individual ones of the cores (12) or 
             by communicating with the central processor (10), 
which of the cores (12) of the at least one bus line (11) have been assigned by other plug-in cards and which of the cores (12) are available, and

           such that a self-configuring video bus (8) is obtained; and 
           wherein the inserted plug-in card (7) is further configured such that, prior to ascertaining the available cores (12), the inserted plug-in card ascertains which of the slots (13) it has been inserted into, and the plug-in card (7) informs at least one of the central processor (10) or at least one further inserted plug-in card (25) which cores (12) are assigned by the plug-in card (7).


REMARKS: 


II.	Claim 22 has been amended as discussed above, as authorized by Applicant’s representative/attorney, Randy Huis, on 03/22/22.

III.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.  














/SHAWN S AN/Primary Examiner, Art Unit 2483                                                                                                                                                                                                        



Reasons for Allowance

Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to the Amendment
2.	As per Applicant’s instruction as filed on 03/08/22, claims 1 and 22 have been amended, and claim 2 has been canceled.
	Furthermore, as per the Examiner’s Amendment, claim 22 has been amended.

      Response to Applicant’s remarks
3.	Applicant’s remarks with respect to currently amended claims as filed on 03/08/22 have been considered.
Furthermore, Applicant's request for entry into AFCP 2.0 as filed on 03/08/22 is acknowledged.

       Allowable subject matter 
4. 	The following is an Examiner's statement of reasons for allowance.	
Claims 1 and 3-23 are allowed.
Independent claims 1 and 22, and corresponding dependent claims 3-21 and 23 (by virtue of dependencies) are allowed as having incorporated the allowable subject matter (currently amended features comprising, wherein the inserted plug-in card is further configured such that, prior to ascertaining the available cores, ascertaining which of the slots it has been inserted into, and the plug-in card informing at least one of the central processor or at least one further inserted plug-in card which cores are assigned by the plug-in card) as previously discussed in the last Final office action (with respect to original dependent claim 2 features) as filed on 01/12/22.
The prior art of record fails to anticipate or make obvious the novel feature(s) (the allowable subject matter) as specified in independent claims 1 and 22. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.”			
Conclusion 
5.	The prior art made of record is considered pertinent to Applicant's disclosure.
A)	Anmelder (WO 00/42517), Device for connecting a bus system to a computing unit, a plug-in card for a PCM-CIA-Standard type interface and an adapter for a device of this type.
B) 	Chamberlain (2014/0359558 A1), System/method for end-users to graphically program and manage computers and devices.

6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is 571-272-7324.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on 571-272-7383.

7.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

8.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHAWN S AN/Primary Examiner, Art Unit 2483